This case is in this court as an appeal from the Board of Tax Appeals. The action complained of is the denial of the application for exemption of certain personal property, consisting of X-ray equipment, from taxation for the year 1940. The ground upon which such application was based was that such X-ray equipment is property of "an institution used exclusively for charitable purposes."
The essential facts are not in controversy. The East End Hospital of Cleveland, Ohio, was incorporated in 1933 as a corporation not for profit. It is merely an operating company, having rented the building and equipment consisting of 45 beds, only 23 of which are used for patients, the rest being "for the help."
In 1935 the applicant purchased the complete X-ray equipment involved in this proceeding. The record discloses that this X-ray equipment is the only property owned by the applicant and there is no evidence indicating that it is or has been used for any charitable purpose.
It is well settled that the use of property exclusively for charitable purposes is the criterion of exemption thereof. There is no presumption in favor of the exemption *Page 609 
of property from taxation, and before such exemption is authorized the right thereto must be established by evidence, the burden of producing which is, of course, upon the applicant. The right to such exemption must be shown indubitably to exist. Cullitan, Pros. Atty., v. CunninghamSanitarium, 134 Ohio St. 99, 16 N.E.2d 205
It follows that the decision of the Board of Tax Appeals denying the application for exemption is correct and is therefore affirmed.
Decision affirmed.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART and ZIMMERMAN, JJ., concur.
BETTMAN, J., not participating.